Exhibit 10.26
 
AMENDMENT #1
to the
ASIAN BUSINESS DEVELOPMENT/COLLABORATION AGREEMENT


THIS AMENDMENT No. 1(“the Amendment”) to the ASIAN BUSINESS
DEVELOPMENT/COLLABORATION AGREEMENT entered into between Energy Focus Inc. a
Delaware Corporation (OTC: EFOI) (the “Company”), and Communal International
Ltd. (“Communal”), on February 27, 2012 (this “Agreement”) is effective as of
January 1, 2013.    The Company and Communal may be referred to hereinafter as a
“Party”, or collectively, as the “Parties”.
 
WHEREAS, the Company and Communal desire to amend and modify the Agreement as
follows:
 
 
1.
Section 1 entitled   “Scope of Services”.



 
Section 1 is deleted in its entirety and the following is inserted in its place:
 
 
1.
Services.  During the respective terms set forth below, Communal shall provide
to the Company the following Services (the “Services”):



 
 
A.
Sales Representation:  Commencing on January 16, 2012 and continuing for a
period of seventy-two (72) months, Communal will act as the exclusive agent for
sales, marketing and distribution of  the Company’s products in the Territory
pursuant to the Company’s standard distributor agreement which shall be
negotiated, executed and delivered pursuant to Section 5 hereof (the
“Distribution Agreement”).



 
 
B.
Consulting Services:  Commencing on January 16, 2012 and continuing for a period
of forty-eight (48) months, Communal will provide the following services:



 
(i)   Introduce the Company to new potential investors, vendors, customers and
other constituents in the Territory;
 
(ii)  Assist in reducing the cost of manufacturing the Company’s goods and
products;
 
(iii)  Assist in providing a reduction in the price and improving the quality of
raw materials, components, sub-assemblies, manufactured products and other items
necessary for the development, manufacture and sale of existing and new
products;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)  Introduce the Company to new markets, distributors, marketers, supply
chain, shipping, transportation and logistics facilities in the Territory;
 
(v)  Assist in the development of a marketing, sales and distribution operation
in the Territory; and
 
(vi)  Provide management consulting to improve business performance.
 
 
2.
Section 2 entitled “Compensation”.



 
Section 2 entitled “Compensation” is amended to create new Section 2 A and 2 B:
 
 
A. Compensation payable in 2012. (The balance of the Section remains the same.)

 
 
The following will be will be inserted as a new Section 2 B:

 
 
B.  Compensation payable in 2013: The Company will pay Four Hundred and Twenty
Five Thousand Dollars ($425,000) to Communal in quarterly installments due and
payable on or before the last day of each quarter, provided, however, that the
total amount is paid in full on or before December 31, 2013.

 
 
3.
Section 3 entitled “Territory”.



 
 
Section 3 will be deleted in its entirety and replaced with the following:

 
The Territory shall be (with the exception of products sold by the Company’s
Crescent Lighting Ltd. subsidiary and its agents and any existing Company
customers) the following countries: Japan, Taiwan, China, Thailand, Singapore,
Vietnam, South Korea and Australia.  As of January 1, 2013, the following
countries shall be added to the Territory: Vietnam, Brazil, India, Malaysia,
Indonesia, and the Philippines.


 
 
4.
Section 8 entitled “Survival”.

 
Section 8 will be deleted in its entirety and replaced with the following:
 
Section 8:  All representations, warranties, and covenants made by the Parties
hereto shall be considered to have been relied upon by the parties hereto and
shall survive the execution, performance and delivery of this Agreement.
 
This agreement may be terminated by either party, with or without cause, upon 30
days written notice after December 31, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Miscellaneous.  This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

 


 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Asian
Business Development/Collaboration Agreement to be duly executed as of the date
first above written.
 


 




[SIGNATURES ON PAGE 4]
 
 
 

--------------------------------------------------------------------------------

 


Executed as of the day and date set forth above at Solon, Ohio.





Communal International Ltd.   Energy Focus, Inc          
By:
/s/ James Tu  
By:
/s/ Joseph G. Kaveski
Name:
James Tu  
Name:
Joseph G. Kaveski
Title:
Managing Partner  
Title:
Chief Executive Officer
Date:
March 26, 2013  
Date:  
March 26, 2013


